Blandford, J.
1. Where a testator directed that all of his estate be kept together for the support of his wife, and for the support, education and maintainance of his children; that it be managed in such a way as would be most conducive to their several interests; that his wife ■should hold the property in possession untiL his youngest child should reach the age of twenty-one, and that after that time the property ■should be equally divided between his wife and children, and the wife was appointed executrix, trustee and testamentary guardian for the 'Children; if the wife qualified as executrix, and proceeded to carryout *431the will by taking charge of the property, and used it for her own benefit, and afterward conveyed the land for her own benefit, this was sufficient to authorize the jury to presume her assent to the legacy. Code, S2452.
Smith & Roberts; George N. Lester,'for plaintiff in error.
Thomas W. Latham ; P. H. Brewster, for defendants.
2. Under such a will the children of the testator could not sue for the land until the youngest child became of age; after that, the testatrix was not their trustee; and if the action was not barred between the time the youngest child became of age and the bringing of the suit,, the plaintiffs could recover.
Judgment affirmed.